SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

731
KA 10-00861
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, CARNI, AND LINDLEY, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

JEFFREY JONES, DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (PIOTR BANASIAK OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Onondaga County Court (Joseph E.
Fahey, J.), rendered January 14, 2010. The judgment convicted
defendant, upon his plea of guilty, of criminal possession of a weapon
in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of criminal possession of a weapon in the
second degree (Penal Law § 265.03 [3]). We agree with defendant that
the waiver of the right to appeal is invalid because “the minimal
inquiry made by County Court was insufficient to establish that the
court engage[d] the defendant in an adequate colloquy to ensure that
the waiver of the right to appeal was a knowing and voluntary choice”
(People v Box, 96 AD3d 1570, 1571, lv denied 19 NY3d 1024 [internal
quotation marks omitted]; see People v Hamilton, 49 AD3d 1163, 1164;
People v Brown, 296 AD2d 860, 860, lv denied 98 NY2d 767). Indeed, on
this record there is no basis upon which to conclude that the court
ensured “that the defendant understood that the right to appeal is
separate and distinct from those rights automatically forfeited upon a
plea of guilty” (People v Lopez, 6 NY3d 248, 256). We nevertheless
reject defendant’s contention that the court abused its discretion in
denying his request for youthful offender status (see People v Guppy,
92 AD3d 1243, 1243, lv denied 19 NY3d 961; People v Potter, 13 AD3d
1191, 1191, lv denied 4 NY3d 889), and we decline to exercise our
interest of justice jurisdiction to adjudicate defendant a youthful
offender (see generally People v Shrubsall, 167 AD2d 929, 930-931).
Finally, we conclude that “the court’s reliance on the presentence
report for its determination that defendant would not be afforded
youthful offender status ‘constitutes an adequate explanation for the
denial of defendant’s request for such status’ ” (People v Wargula, 86
                                 -2-                    731
                                                  KA 10-00861

AD3d 929, 930, lv denied 17 NY3d 862).




Entered:   June 14, 2013                 Frances E. Cafarell
                                         Clerk of the Court